Acheson, J,
It appears by the admissions now of record, and from the copy furnished the court, that the instrument of January 17, 1883, recited in the libel, is nothing more than a mortgage of five-sixteenths of the steam tow-boat Venture, to secure the payment of certain promissory notes given for purchase money due the mortgagees upon a sale by them to the mortgagors of shares in the boat. Now it is settled that such mortgage is not a maritime contract, and that a court of admiralty will neither decree a foreclosure thereof nor enforce the right of the mortgagee to possession under it, Bogart v. The John Jay, 17 How. 399; Schuchardt v. Ship Angelique, 19 How. 239; The Lottawanna, 21 Wall. 588. These cases are decisive against the jurisdiction of the court over the controversy here, even did the authorities cited by the libelant’s counsel hold a contrary doctrine. But they do not. Bor example, in the case of The Martha Washington, 1 Cliff. 463, there had been a decree of foreclosure, and the absolute title had become vested in the libelant before suit brought. * • -■
The motion to dismiss the libel for want of jurisdiction must be allowed. Let such decree be drawn.